DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “triplex excitation energy”. This should instead read “triplet excitation energy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (JP 2011-084531 A—machine translation relied upon) (hereinafter “Katakura”).
Regarding claims 1-7, 10-24, and 27: Katakura discloses an organic light-emitting element having an organic thin film layer containing a light emitting layer between a cathode and an anode {paragraph [0419], [0413]-[0418] and Table 4: Example 4-4}. 
The light emitting layer comprises the compound shown below as a host material for a phosphorescent dopant {(Table 4, Example 4-4 as described in paragraphs [0419] and [0416]: The light emitting layer comprises compounds 42 and D-26.), (paragraph [0213] and p. 57: Compound D-26 is a phosphorescent dopant.), (paragraph [0088] and p. 15: Compound 42 is a compound having the structure of general formula (1) of Katakura.), (paragraphs [0015]-[0018] and [0050]-[0051]: The compounds of the disclosure of Katakura have the structure of general formula (1).), (paragraph [0160]: The compounds having the general formula (1) of Katakura are useful as host materials of the light emitting layer of an organic light emitting device.)}. 

    PNG
    media_image1.png
    649
    1317
    media_image1.png
    Greyscale

Katakura does not exemplify a compound similar to the compound shown above wherein the benzene ring of the benzofuropyrazine is substituted.
Katakura teaches that the compound shown above has the structure of general formula (1) of Katakura, shown below (on the left), where the group Ar of general formula (1) has the structure of general formula (2) (on the right) {(paragraph [0088]: The compounds having the structure of general formula (1) of Katakura are exemplified by the compounds 1-213.), (p. 15, Compound 42), (paragraphs [0015]-[0020]: Description of general formula (1) and general formula (2).)}. 

    PNG
    media_image2.png
    114
    677
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    268
    520
    media_image3.png
    Greyscale

The benzofuropyrazine of the compound of Katakura shown above is Ar of general formula (1) of Katakura, because Katakura describes that at least one of X1 to X8 of general formula (2) is N {paragraphs [0015]-[0020]}.
Through compounds 1, 5, 15, 77, 81, 95-96, 101, 105, 173, 202, 205-206, and 209-210 Katakura exemplifies that each of the six-membered rings of the structure Ar, which is represented by general formula (2) can have the same substituent {pp. 9-45, Compounds 1, 5, 15, 77, 81, 95-96, 101, 105, 173, 202, 205-206}.
Therefore, the phenylene linked carbazole that is the substituent on the pyrazine ring of the compound of Katakura shown above was a known substituent for the benzene ring of the compound of Katakura shown above.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Katakura shown above by replacing one of the hydrogen atoms on the benzene ring of the compound with a substituent that is the same as the phenylene linked carbazole that is the substituent on the pyrazine ring of the compound, based on the teaching of Katakura. The substitution would have been one known element for another known element and would have led to 
It is noted that the instant specification in paragraph [0139] describes that carbazole rings are pi-electron rich structures.

Regarding claims 25-26: Katakura teaches the all of the feature with respect to claim 15 as outlined above.
Katakura does not exemplify where the carbazole substituents are instead dibenzothiophene.
However, as outlined above, the compound of Katakura has the structure of general formula (1) of Katakura shown above. 
The modified compound of Katakura comprises Ar1 and Ar3 of Katakura as carbazole.
Katakura teaches that Ar1 and Ar3 of Katakura can be dibenzothiophene as well as carbazole {paragraphs [0061]-[0063]}. Therefore, each of dibenzothiophene and carbazole were known elements as Ar1 and Ar3 of Katakura.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Katakura by .

Claims 1-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015-078169 A—machine translation relied upon) (hereinafter “Yoshida”).
Regarding claims 1-19, 21, and 27: Yoshida discloses the compounds shown below {(paragraph [0012]: The compounds of the disclosure are compounds having the structure of Compound 1—having the structure of formula (1).), (paragraph [0034]: The compounds of pp. 6-12 are exemplifications of the compounds having the structure of the Compound 1 of Yoshida.), (p. 7: The compounds shown below)}.

    PNG
    media_image4.png
    410
    914
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    707
    1579
    media_image5.png
    Greyscale

Yoshida does not exemplify a specific light-emitting element comprising either of the compounds shown above.
However, Yoshida does teach an organic light-emitting element having an organic thin film layer containing a light emitting layer between a cathode and an anode {paragraphs [0036]-[0037]}.
Yoshida teaches that the compounds of the disclosure of Yoshida are useful as host materials for blue phosphorescent materials in the light emitting layer of an organic light-emitting element {paragraph [0035]}. It is noted that a phosphorescent material converts triplet excitation energy into light emission.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified either of the compounds shown above such that they were included in the light emitting layer of the organic light-emitting element of Yoshida described above as a host material for a blue phosphorescent material, based 
It is noted that the heteroaromatic fused ring structure that is bonded to the benzene ring of the benzofuropyrazine skeleton includes a benzene ring, a carbazole structure, and a dibenzofuran or dibenzothiophene structure. The Examiner is interpreting the phrasing “includes” to mean that the listed structures can be included in the first or second substituent in any way, including as part of a fused ring structure.
It is noted that the instant specification in paragraph [0139] describes that dibenzothiophene rings are pi-electron rich structures.

Regarding claim 20: Yoshida teaches all of the features with respect to claim 15, as outlined above. Neither claim 15 nor claim 20 require that n or m be nonzero. Therefore, the compound shown above meets the limitations of claim 20 where Ar1 and Ar2 are not present.

Claims 1-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”).
Regarding claims 1-19 and 27: Parham discloses the compounds shown below {(paragraph [0014]: The compounds of the disclosure are compounds having structure of formula (A).), (paragraph [0115]: The compounds of the disclosure of Parham are exemplified by the compounds of formulae 1 to 217.), (pp. 42-43: Formulas 82, 83, and 86)}.
[AltContent: textbox (Parham’s Formula 83)][AltContent: textbox (Parham’s Formula 82)]
    PNG
    media_image6.png
    848
    864
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    902
    1083
    media_image7.png
    Greyscale


[AltContent: textbox (Parham’s Formula 86)]
    PNG
    media_image8.png
    829
    718
    media_image8.png
    Greyscale


Parham does not exemplify a specific light-emitting element comprising any of the compounds shown above.
However, Parham does teach an organic light-emitting element having an organic thin film layer containing a light emitting layer between a cathode and an anode {paragraphs [0152]-[0154]}.
Parham teaches that the compounds of the disclosure of Kai are useful as host materials for blue phosphorescent materials in the light emitting layer of an organic light-emitting element {paragraphs [0154-[0155], [0170], [0134]-[0135], and [0144]}. It is noted that a phosphorescent material converts triplet excitation energy into light emission.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified one of the compounds shown above such that they were included in the light emitting layer of the organic light-emitting element of Parham described above as a host material for a phosphorescent material, based on the teaching of Parham. The modification would have been a combination of prior art elements according to known methods to yield predictable results, with a reasonable expectation of success. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
It is noted that the instant specification in paragraph [0139] describes that dibenzofuran rings are pi-electron rich structures.

Regarding claim 20: Parham teaches all of the features with respect to claim 15, as outlined above. Neither claim 15 nor claim 20 require that n be nonzero. 1 is not present.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) as applied to claim 27 above, and further in view of Yamazaki et al. (US 2014/0254111 A1) (hereinafter “Yamazaki”).
Regarding claims 28-30: Parham teaches all of the features with respect to claim 27, as outlined above.
Parham does not teach that the light-emitting element taught by Parham is incorporated into a display device that is an electronic device comprising at least one of a color filter and a transistor and at least one of a housing and a touch sensor.
Yamazaki teaches a display device that can use an organic electroluminescent light emitting element as the light emitting elements {paragraphs [0037]-[0043] describing Fig. 1A, which is the top view of a display device 100.}. The display device comprises transistors as the components for a driver circuit {paragraph [0042]}.
A flexible touch sensor can be provided on the display portion of the display device {paragraph [0056]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element taught by Parham by incorporating it into the display device of Yamazaki described above wherein the display device comprises transistors and a touch sensor as described above. The modification would have been a combination of prior art 
It is noted that a display device is an electronic device.
Furthermore, a display device emits light and can therefore be equated with a lighting device. 

Claims 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2020/0024282 A1) (hereinafter “Parham”) as applied to claim 27 above, and further in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”).
Regarding claims 29-30: Parham teaches all of the features with respect to claim 27, as outlined above.
Parham does not teach that the light-emitting element taught by Parham is incorporated into a lighting device that is an electronic device comprising at least one of a color filter and a transistor and at least one of a housing and a touch sensor.
Yamazaki ‘642 teaches a light emitting module that can use an organic electroluminescent light emitting element as the light emitting elements {(paragraphs [0053]-[0057] describing Figs. 1A and 1B, which is the top view and a cross-sectional view, respectively, of a display device 100, comprising a light emitting element.), (paragraph [0095]: The light emitting element can be an organic electroluminescent element.)}
The light emitting module can be incorporated into a lighting device comprising a housing {(paragraph [0307]: The electronic devices comprise a light emitting module of the disclosure.), (paragraphs [0327]-[0328]: An electronic device that is a lighting device comprising a house that comprises the light emitting module.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element taught by Parham by incorporating it into the light-emitting module of Yamazaki ‘642 described above, wherein the light emitting module is comprised in a light emitting device comprising a module, as described above. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal display devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786